Citation Nr: 1636501	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for right kidney removal with scar, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel  





INTRODUCTION

The Veteran had active service from August 1974 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for right kidney removal is addressed in the REMAND that follows the ORDER section of this decision.   


FINDINGS OF FACT

1.  A July 1976 rating decision denied the claim of entitlement to service connection for right kidney removal, claimed as nonfunctioning right kidney asymptomatic with ureteral ectopia, right, ending of ureter into seminal vesicle, hydroureter; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim  


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for right kidney removal.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO initially denied service connection in July 1976, based on its determination that the evidence failed to show that the Veteran's right kidney disorder was incurred or aggravated during active duty service.  The Veteran was notified of the denial by a letter dated August 1976.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  In August 2011, the Veteran claimed service connection was warranted for removal of the right kidney.  

The evidence of record in July 1976 consisted of the Veteran's service treatment records, private treatment records, and a June 1976 VA examination.  The private treatment records established that in January 1976, R.G.,M.D. provided a diagnosis of non-functioning or agenesis of the right kidney and referred the Veteran to urologist C.S., M.D.  Dr. S. provided a diagnosis of non-functioning right kidney and found the Veteran's case to be unusual.  At the June 1976 VA examination, the Veteran reported that doctors were unable to determine whether his non-functioning right kidney was congenital or due to another cause.  

The evidence received after the expiration of the appeal period includes statements from the Veteran and his mother, as well as private treatment records.  The Veteran stated that during his hospitalization for an in-service car accident he was told he had right-sided injuries that may have injured his liver or kidney.  After the car accident he had a nephrectomy, constant liver problems, three hernia surgeries, and loss of the right testicle.  He further stated that he was normal before enlistment, but experienced medical issues shortly after separation from service.  In a March 2012 statement, the Veteran's mother indicated the Veteran was a healthy child, but started having bleeding problems shortly after service.  In the Veteran's VA Form 9 dated May 2012, he indicated that his mother is an LPN.  Private treatment records from R.F., M.D. indicated the Veteran had a right-sided nephrectomy secondary to unknown cause.  The statements provided by the Veteran and his mother which indicated the Veteran was healthy prior to service, was told he had injuries to his right side following his in-service car accident, and experienced various medical problems thereafter, constitute new and material evidence.  This follows, because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for right kidney removal.  Accordingly, reopening of the claims for service connection for right kidney removal is warranted.  

ORDER

New and material evidence having been presented, reopening of the claim for service connection for right kidney removal is granted.  


REMAND

The Board finds additional development is required before the Veteran's claim is decided.  At the outset, the Board notes the Veteran has not been afforded a VA examination in response to his claim.  The Veteran contends that the removal of his right kidney was caused by an in-service accident and that his symptoms initially manifested shortly after separation from service.  

VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The medical evidence of record includes various diagnoses related to a kidney disorder.  There is also documentation that the Veteran was injured during an in-service car accident.  The Veteran stated that he had right-sided injuries from the in-service accident, and thereafter had several medical problems, to include right kidney removal, right testicle removal, and liver problems.  As such, the Board finds the low threshold necessary to provide an examination has been established in this case.  

Furthermore, the medical evidence suggested that the Veteran's right kidney disorder may be congenital or due to another cause.  The Board observes that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516   (1996); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" from 38 U.S.C. §§ 310, 331, and the term "defect" from 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  In contrast, the term "defect," viewed in the context of 38 C.F.R. § 3.303 (c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  In drawing a distinction between these two terms, VAOPGCPREC82-90 indicates that a "disease" generally refers to a condition considered capable of improving or deteriorating, whereas a "defect" refers to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

While it is clear that congenital or developmental "defects" may not be service-connected because they are not diseases or injuries under the law, many such defects can be subject to superimposed disease or injury.  If, during an individual's military service, a superimposed disease or injury does occur, service-connection may indeed be warranted for the resultant disability.  See VAOPGCPREC 82-90.

For any right kidney disorder found on examination or diagnosed during the appeal period, the VA examiner must discuss whether that disorder is a "disease" or "defect."  If the Veteran's right kidney removal, previously diagnosed as nonfunctioning right kidney asymptomatic with ureteral ectopia, right, ending of ureter into seminal vesicle, hydroureter, is deemed to be a congenital or a developmental defect, the examiner must opine as to whether there was any superimposed disease or injury during the Veteran's active duty service.  If the Veteran's right kidney removal, previously diagnosed as nonfunctioning right kidney asymptomatic with ureteral ectopia, right, ending of ureter into seminal vesicle, hydroureter, is deemed to be a congenital or developmental disease, the examiner must opine as to whether it was aggravated beyond its natural course by the Veteran's active duty service.  All rendered opinions must be accompanied by a thorough rationale.

In addition, the Veteran was treated at the Grand Island VA Medical Center (VAMC) from December 22, 1975 to December 29, 1975 and was diagnosed with a non-functioning right kidney.  Such records have not been associated with the claims file.  Therefore, further development to obtain any outstanding treatment records pertaining to the Veteran's right kidney disorder is in order.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding medical records for the Veteran's right kidney removal, to include VA treatment records for the time period from December 1975 to the present; to specifically include all records from the Grand Island VA Medical Center.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, schedule the Veteran for an examination in conjunction with the Veteran's right kidney removal.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The Veteran's lay history of symptomatology should also be recorded and considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following questions:

(a) Whether the Veteran's current right kidney disorder is a congenital or developmental defect, OR a congenital or developmental disease.  

(b) If the right kidney disorder is found to be a congenital or developmental defect, the examiner must opine as to whether there was any superimposed disorder or injury during the Veteran's active duty service.  

(c) If the right kidney condition is found to be a congenital or developmental disease, the examiner must opine as to whether it was aggravated beyond its natural course by the Veteran's active duty service.  

(d) If the examiner finds that there are no congenital or developmental defects or diseases, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right kidney disorder originated during his period of active service or is otherwise etiologically related to his active service, to include the in-service car accident.  

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other indicated development.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


